Title: From George Washington to John Hancock, 10 August 1782
From: Washington, George
To: Hancock, John


                  
                     Sir
                     Head Quarters 10th Augst 1782.
                  
                  Your Excellency will permit me to introduce to your particular Notice & Attention M. Genl D. Choissny, who will have the Honor to present this Letter.
                  As an Officer old in Command, & eminent for his Services, he has the Honor to be placed at the Head of the Troops destined for the Expedition proposed by the Marquis de Vaudreuil against Penobscot, provided that Enterprize should be attempted.
                  Any Civilities which your Excellency shall be pleased to shew him, will be no more than his Merits demand—and will be most gratefully accepted by Your Excellencys Most Obedient & Most humble Servant
                  
                     Go: Washington
                  
               